—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Posner, J.), dated May 17, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff failed to come forward with sufficient admissible evidence to rebut the defendant’s prima facie showing that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, summary judgment was properly granted to the defendant (see, Licari v Elliott, 57 NY2d 230). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.